Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 26} In DeRolph v. State (2001), 93 Ohio St.3d 309, 754 N.E.2d 1184 (“DeRolph III”), I concurred in the decision, not because I believed the school-funding system to be unconstitutional, but rather as a pragmatic compromise to end our role in defining what was “thorough and efficient,” under the Ohio Constitution, because it was not our role in the first place to determine this issue. I continue to adhere to the dissents I joined in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, and DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”).
*441{¶ 27} I joined the majority that granted the motion to reconsider DeRolph III not because I “changed my collective mind” as the majority asserts, but because both sides conceded that we had been provided faulty data which made the formulas before us inaccurate. Since we are not permitted to go outside the record, we could not have verified the evidence on our own accord. Having based our decision on testimony that was conceded by both parties to be wrong, it was legally necessary for us to reconsider it.
{¶ 28} The former majority has regrouped, and now merely declares the funding system not yet constitutional and dismisses the case. While I do not agree with its conclusion, I do believe that it is proper for the majority to dismiss the case once it has reached a finding of unconstitutionality. In that aspect, I differ with Chief Justice Moyer. In no case other than DeRolph have we retained jurisdiction once we have made a finding of unconstitutionality. We are not charged by the Constitution with fashioning new legislation that we believe meets the constitutional mandate. That role is assigned only to the legislature, and to the legislature has that role now been properly returned.
{¶ 29} Therefore, I dissent from the holding that the progress made under DeRolph II still falls short of a “thorough and efficient system,” but given the majority’s decision that the funding system is still unconstitutional, I agree that the majority is correct in not retaining jurisdiction.